        Case 1:19-cv-07468-AJN-OTW Document 43 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                               :
OCTAVIANO MUNIZ, et al.,
                                                               :
                                       Plaintiffs,             :   No. 19-CV-7468 (AJN) (OTW)
                                                               :
                      -against-                                :           ORDER
                                                               :
PIER A BATTERY PARK ASSOCIATES, LLC, et al., :
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ May 1, 2020 status letter requesting an extension

of the close of discovery from May 29, 2020 to June 30, 2020 so parties can complete Plaintiffs’

depositions. (ECF 42). Before granting the extension request, the Court directs parties to submit

a joint letter by May 15, 2020. In light of current conditions, parties should plan for remote

depositions, and the letter should include how these remote depositions would occur, e.g.

videoconference, teleconference, or another method. (See ECF 40). Parties should not expect

that the Court will grant an extension beyond June 30, 2020.


         SO ORDERED.



                                                                       s/ Ona T. Wang
Dated: May 5, 2020                                                                Ona T. Wang
       New York, New York                                                United States Magistrate Judge
